Citation Nr: 0734411	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  95-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
ear infections.

2.  Entitlement to an increased evaluation for mitral valve 
prolapse with hypertension, a history a muscle spasm of the 
chest, a history of syncope, and a history of vertigo, 
currently rated as 10 percent disabling, on appeal from an 
initial grant of service connection.

3.  Entitlement to an increased evaluation for chronic 
prostatitis with a history of kidney stones and urinary tract 
infections, to include hypertension, currently rated as 30 
percent disabling, on appeal from an initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus, on appeal from an initial grant of 
service connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis, on appeal from an initial grant of service 
connection.

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a hiatal hernia and a duodenal ulcer, on 
appeal from an initial grant of service connection.  

7.  Entitlement to an increased evaluation for occlusive 
vascular disease of the left common iliac artery, status post 
angioplasty, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, and then from April 1977 to April 1994.  In 
April 1994, the veteran retired from the US Army after twenty 
years of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri.  That decision denied 
entitlement to service connection for the residuals of ear 
infections; the decision also granted service connection for 
a number of disabilities.  With respect to those issues that 
service connection has been granted, the veteran has 
expressed disagreement with the disability ratings assigned 
to those disorders.  

In December 1997, after reviewing the veteran's claims 
folder, the Board concluded that it needed additional 
information prior to entering into a decision on the merits 
of the veteran's claim.  Thus, the claim was remanded for the 
purpose of obtaining additional medical evidence.  

After undergoing additional testing and obtaining medical 
records not previously included in the veteran's claims 
folder, the RO reviewed the claim and concluded that an 
increased rating was warranted for the disability involving 
chronic prostatitis.  A 30 percent rating was assigned, 
effective May 1, 1994.  It is noted that the RO reclassified 
the disability to include hypertension.  Also increased was 
the veteran's bilateral pes planus condition - the new rating 
assigned was 10 percent.  Also increased was the disability 
of sinusitis; said condition was increased from 
noncompensably rated to a 10 percent evaluation.  

Service connection for coronary artery disease, status post 
myocardial infarction times two with a stent placement was 
granted via a rating decision of April 2004.  The effective 
date of the award was determined to be December 6, 2001.  
That rating decision also denied the veteran's request for an 
increased evaluation for occlusive vascular disease of the 
left common iliac artery - status post angioplasty.  This 
condition was rated as 10 percent disabling.  The veteran 
expressed disagreement with the rating assigned for occlusive 
vascular disease and following the veteran's notice of 
disagreement, a Statement of the Case (SOC) was issued.  The 
veteran then perfected his appeal and this issue is now too 
before the Board.  The entire claim has since been returned 
to the Board for review.  

The issue of entitlement to service connection for the 
residuals of an ear infection is addressed in the REMAND 
portion of the decision below and that issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's prostate disability does not manifest 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; transient or slight edema; or diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more or a history of diastolic pressures 
predominantly 100 or more that requires continuous medication 
for control.

3.  The veteran has been diagnosed as no longer suffering 
from mitral valve prolapse.  

4.  METs of 7 or less due to mitral valve prolapse has not 
been shown.

5.  Claudication on walking more than 100 years and 
diminished peripheral pulses have not been found upon 
examination.  

6.  The veteran's service-connected sinusitis disability is 
manifested by complaints of congestion, occasional 
tenderness, and stuffiness.  He has not experienced sinus-
type headaches nor has he been prescribed bedrest or a 
regiment of near-continuous antibiotics.  Also, there is no 
evidence of hypertrophy of the turbinates along with 50 plus 
percentage blockage of the nasal passages.

7.  The appellant's bilateral pes planus has been 
characterized by minimal tenderness and occasional pain, but 
without characteristic deformity or callosities.  He does not 
use orthotics and surgical intervention has not been 
suggested or recommended.

8.  The veteran's service-connected hiatal hernia and 
duodenal ulcer have not produced significant weight loss, 
anemia, or malnutrition.  The disability has been primarily 
manifested by recurrent regurgitation and occasional 
epigastric distress, none of which results in any impairment 
of his health.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected chronic 
prostatitis and hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.130, Diagnostic Codes 7536 and 7527 (1997) 
and (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected mitral valve 
prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.130, Diagnostic Code 7000 (1997) and (2007).

3.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected occlusive 
vascular disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.130, Diagnostic Codes 7199-7114 (1997) and (2007).  

4.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic 
Code 6513 (1997) and (2007).  

5.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 5276 (2007).  

6.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected hiatal hernia and 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.130, Diagnostic Codes 7305 and 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

It is noted that the VCAA was enacted after the initiation of 
this appeal.  Nevertheless, a review of the record reveals 
that over the course of the appeal the agency of original 
jurisdiction (AOJ) has sent the veteran and his accredited 
representative countless letters informing them of what 
evidence was required to substantiate the veteran's assorted 
claims.  Those letters also informed the veteran and his 
representative of the VA's duties for obtaining evidence.  
Additionally, the veteran and his representative were 
repeatedly asked to submit evidence and/or information in 
his/their possession to the VA.  Moreover, these letters 
informed the veteran and his representative what was 
specifically required for the veteran to prevail on his claim 
for benefits.  

Despite the fact that VCAA notice per se was not provided to 
the veteran, the Board finds that there was a lack of 
prejudice to the veteran.  In Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VCAA required notice 
should generally be provided prior to the initial denial.  
The Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and that the Board would satisfy the VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided, or by providing an analysis as to why 
the claimant was not prejudiced by the absence of such 
notice.  Id, at 120, 122-4.  Nevertheless, in the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  

The veteran and his representative were provided with the 
laws and regulations concerning increased ratings.  They were 
also given the laws and regulations involving earlier 
effective dates.  Of note is the fact that since the 
enactment of the VCAA, the veteran's representative has 
never, either before the Board, the RO, or the Appeals 
Management Center (AMC), claimed that insufficient notice was 
provided to the veteran.  The representative has also not 
claimed that the VA shirked in their duties in providing 
assistance to the veteran in the processing of his claim.  
Also, the appellant and his representative have been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
increased evaluations.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that as a result of 
the veteran's claim, the veteran has undergone a number of VA 
examinations in order to determine the severity of claimed 
disorders.  Those examination results have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Also, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his various 
representatives have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions with respect to the issues involving increased 
evaluations in the Remand of 1997.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in March 2006.  This letter 
specifically discussed the contents of Dingess and how the 
precepts of Dingess could affect the veteran's case.  Because 
this notice has been provided, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  Except for the issue involving occlusive 
vascular disease, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

I.  Cardiovascular System and Prostatitis

As reported in the introduction, the veteran has appealed the 
ratings assigned for three disabilities that involve the 
cardiovascular system.  The first disability is mitral valve 
prolapse with hypertension and the second is chronic 
prostatitis with hypertension.  The third is occlusive 
vascular disease.  During the course of the appeal, service 
connection was granted for:

Coronary artery disease associated with 
left common iliac artery occlusive 
vascular disease with history of 
angioplasty.  

The disability evaluations and the diagnostic codes assigned 
to each cardiology disorder are as follows:

Mitral valve prolapse	10 percent	Diagnostic Code 7000
Prostatitis with hypertension	30 percent 	Diagnostic Codes 
7536-7527
Occlusive vascular disease		10 percent	Diagnostic Codes 
7199-7114
Coronary artery disease		10 percent	Diagnostic Codes 
7005-7006

Because these disabilities have many similar manifestations 
and symptoms, they will be discussed together.  

During the pendency of this claim, the general rating 
criteria for evaluating cardiology conditions were amended, 
effective January 12, 1998.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  Mitral valve prolapse is now evaluated on the basis 
of the level of physical activity required to produce cardiac 
symptoms.  See 62 Fed. Reg. 65210-65212 (December 11, 1997).  
The criteria incorporate objective measurements of the level 
of physical activity, expressed in METs (metabolic 
equivalents) at which cardiac symptoms develop.  Id.  One MET 
is the energy cost of standing quietly at rest and represents 
an oxygen update of 3.5 milliliters per kilogram of body 
weight per minute.  If administering a treadmill test is not 
feasible because of medical reasons, the modified rating 
schedule provides alternative evaluation criteria for heart 
disease.  38 C.F.R. § 4.104, NOTE (2) (2007).  In essence, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

The veteran's service-connected mitral valve prolapse 
disability has been rated as analogous to the criteria for 
valvular heart disease found at 38 C.F.R. § 4.104, Diagnostic 
Code 7000.  See 38 C.F.R. § 4.20 (2007) (When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.).

Under Code 7000 (38 C.F.R. Part 4 (2007)), a 10 percent 
rating contemplates that a workload of greater than seven 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with continuous 
medication required.  A 30 percent rating is available where 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is available where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, dizziness 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Finally, the 
maximum 100 percent rating is warranted during active 
infection or where the valvular heart disease results in 
chronic congestive heart failure; or where a workload of 
three METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Under the old criteria, a 10 percent disability rating was 
assigned for mitral valve prolapse with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active mitral valve prolapse.  38 
C.F.R. Part 4, Diagnostic Code 7000 (1997).  A 30 percent 
disability rating was assigned from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations during the 
episode or recurrence for three years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent disability rating was assigned where the 
heart was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded.  A 
100 percent disability rating was assigned (1) when the 
rheumatic heart disease was active and, with ascertainable 
cardiac manifestation, for a period of six months, or (2) 
where the definite enlargement of the heart was confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded.  38 C.F.R. Part 4, Diagnostic Code 
7000 (1997).

Although the new regulations were not in effect when the 
November 1994 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  While this case 
was in Remand status, a rating decision of April 2002 
adjudicated the appropriate disability rating for the 
veteran's service-connected mitral valve prolapse under the 
new regulations, and a Supplemental Statement of the Case 
also of April 2002 provided notice to the veteran and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's chronic prostatitis with a history of kidney 
stones, urinary tract infections, and hypertension is 
currently evaluated under Diagnostic Code 7536 
(glomerulonephritis) and rated as renal dysfunction.  38 
C.F.R. Part 4 (2007).  Renal dysfunction is rated 60 percent 
when there is constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  This 
code, for hypertensive vascular disease, provides for a 10 
percent rating when diastolic pressure is predominantly 100 
mm or more or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.  A 20 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  [VA regulations define 
hypertension as a pattern of sustained elevated blood 
pressure readings, shown on different days, of diastolic 
pressure of predominately 90 mm or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 mm or more with a diastolic pressure of 
less than 90.]  38 C.F.R. § 4.104, Diagnostic Code 7101 and 
NOTE 1 (2007).

With respect to cardiovascular disorders, the Schedule was 
amended in 1998.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  The modified rating schedule slightly 
changed the rating criteria for hypertension under Diagnostic 
Code 7101.  See 62 Fed. Reg. 65222 (December 11, 1997).  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  Id. It 
was further noted that careful and repeated measurements of 
blood pressure readings will be required prior to the 
assignment of any compensable evaluation.  See 62 Fed. Reg. 
65215 (December 11, 1997).

Although the new regulations were not in effect when the 
November 1994 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  While this case 
was in Remand status, a rating decision of April 2002 
adjudicated the appropriate disability rating for the 
veteran's service-connected mitral valve prolapse under the 
new regulations, and a Supplemental Statement of the Case 
also of April 2002 provided notice to the veteran and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

This same disability has also been rated pursuant to rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7527 
(2007).  The residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Urinary tract infections (38 C.F.R. § 4.115a 
(2007)) requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent rating.  Urinary 
tract infections where the evidence shows recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management warrant a 30 
percent rating.  Id.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc's); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3) recurrent urinary tract infections 
secondary to obstruction; 
(4) stricture disease requiring periodic 
dilatation every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

Finally, the veteran's left common iliac artery occlusive 
vascular disease with a history of angioplasty has been rated 
by analogy under 38 C.F.R. Part 4, Diagnostic Code 7411 
(1997) and (2007) for arteriosclerosis obliterans.

Under the old criteria, a 20 percent evaluation is warranted 
for unilateral arteriosclerosis obliterans with minimal 
circulatory impairment with paresthesias, temperature changes 
or occasional claudication.  A 40 percent evaluation requires 
intermittent claudication or recurrent episodes of 
superficial phlebitis in well-established cases.  38 C.F.R. 
Part 4, Diagnostic Code 7114 (1997).  

The new criteria claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less warrant a 20 percent rating.  Claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  38 C.F.R. Part 4, Diagnostic Code 7114 (2007).  

The notes associated with this diagnostic code are set out as 
follows:  NOTE (1):  The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
NOTE (2):  Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.  NOTE (3):  These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.

Although the new regulations were not in effect when the 
November 1994 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  While this case 
was in Remand status, a rating decision of April 2002 
adjudicated the appropriate disability rating for the 
veteran's service-connected mitral valve prolapse under the 
new regulations, and a Supplemental Statement of the Case 
also of April 2002 provided notice to the veteran and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As a result of the veteran's initial application for 
benefits, he underwent a VA Compensation and Pension 
Examination in October 1994.  The veteran told the examiner 
that he had been told that he had suffered from mitral valve 
prolapse while in service.  The examiner questioned him on 
this and the veteran admitted that he was not having any type 
of "fluttering sensation" and that he had not experienced 
any of the other symptoms associated with this condition in 
over four months.  The veteran's blood pressure reading was 
taken and it was 140/90 (lying), 130/90 (sitting), and 160/98 
(standing).  The veteran had normal respirations with no 
lifts or heaves.  There were no murmurs or gallops, and the 
examiner concluded that the veteran's various heart disorders 
were stable.  

The records indicate that in November 1999, the veteran was 
seen by a VA medical provider in order to determine whether 
the veteran was experiencing any urological problems as a 
result of his prostate disorder.  The veteran stated that he 
had not had any problems for at least two years with renal 
stones or nephrolithiasis.  Laboratory findings were negative 
for any deficit in the creatinine levels that would indicate 
renal damage.  It was noted that the veteran had suffered 
from a urinary tract infection in 1997 or 1998, and that he 
had received treatment for this.  It was further reported 
that the veteran was suffering from recurrent prostatitis, 
but that during the exam, manifestations or symptoms produced 
by such a condition were not found.  

It was further reported that the veteran's blood pressure was 
140/89.  His hypertension was judged to be "well controlled 
with medications".  A MET reading of 10 was given.  The 
examiner reported also that there were no signs of a valvular 
murmur or symptomatology related to murmur or mitral valve 
prolapse.  

In June 2002, the veteran was seen at the VA medical center 
for an examination of his heart.  The veteran reported to the 
examiner that he had had a myocardial infarction in February 
2001, which resulted in two angioplasty surgeries.  The 
medical examiner was told by the veteran that his 
hypertension was well controlled with readings ranging from 
140 to 148 systolic, and 70 to 88 diastolic.  On the day of 
the exam, the veteran's blood pressure was measured at 
150/88.  The veteran's heart produced a regular rate and 
rhythm some a grade 2/6 systolic murmur.  It was additionally 
reported that the veteran was not experiencing chest pain, 
dyspnea on exertion, or other heart-related symptoms.  

Less than a year later, in March 2003, the veteran was again 
seen for his heart disorder.  The examiner specifically 
opined that the veteran's previous myocardial infarction and 
the problems associated therewith were not related to either 
his prostate disorder with hypertension or the occlusive 
vascular disease.  A stress test was accomplished in 
conjunction with the exam - it produced a score of 13.5 METS.  
The veteran's blood pressure reading was reported at 122/80.  
The veteran did not complain or comment on any problems with 
his prostate.  He further did not mention any infections of 
the urinary tract or manifestations of any renal deficiency.  

In February 2005, a specific examination of the veteran's 
prostate, or the lack thereof, was performed.  Prior to the 
actual exam, the veteran reported that in July 2003, he had 
undergone a suprapubic radical prostectomy.  He further 
stated that he had a recent urinary tract infection which was 
treated with antibiotics.  He claimed that he experienced 
dysuria but not hematuria.  He also stated that he wore pads 
during the day but that he had not suffered from a recurrence 
of kidney stones.  The veteran's hypertension was not 
commented thereon.  

An addendum was provided to the February 2005 examination.  
The addendum was submitted in September 2005.  The examiner 
opined that the veteran's prostate cancer was not, repeat, 
not related to or caused by his recurrent service-connected 
prostatitis.  The examiner further concluded that the 
veteran's urinary incontinence was caused by or related to 
the radical prostectomy and not a manifestation or symptom of 
a service-connected disorder or disability.  

A new cardiology examination was accomplished in January 
2006.  Blood pressure readings were 136/80, 134/78, and 
133/72.  Heart sounds were normal without gallops of murmurs.  
The veteran's cardiac workload was measured at 7.2 METS; the 
examiner concluded that the result was "fair" for the 
veteran's age and sex.  Finally, the examiner specifically 
reported that there was no evidence of mitral valve prolapse.

In August 2006, the veteran was seen again at his local VA 
medical center.  The veteran did not complain of urinary or 
fecal incontinence.  He did not mention or suggest that he 
needed to where pads due to leakage.  Although the veteran 
complained of pain, the examiner did not etiologically link 
the pain with the veteran's prostatitis.  

Following that exam, another was performed with respect to 
the veteran's cardiac conditions.  This occurred in June 
2007.  The veteran's blood pressure reading was 125/75.  
Based upon the physical examination along with an 
echocardiogram, the doctor concluded that the veteran was not 
suffering from mitral valve prolapse.  The doctor determined 
that the veteran's hypertension was well-controlled with 
medications.  The examiner also opined that the veteran's 
"workload", i.e., METS, had not significantly increased or 
decreased over the last year.  

A urology addendum was provided around the same time of the 
cardiology examination.  The addendum noted that the veteran 
had been suffering from urinary incontinence and impotency 
but that these symptoms were the result of the removal of the 
prostate, and not caused by his prostatitis.  The veteran did 
say that as a result of his urinary incontinence, he needed 
to wear pads during the day and night.  Nevertheless, he also 
admitted that he had not been recently treated for a urinary 
tract infection.  

The veteran's various medical treatment records have been 
obtained and included in the claims folder for review.  These 
records are from the veteran's private cardiologist, the 
local VA medical center, and from Scott Air Force Base.  
These same records stem from 1994 to the present.  A review 
of the records do indicate that up until the veteran 
underwent his prostectomy, he was treated for occasional 
prostatitis.  Additionally, over the course of the appeal, 
the veteran has experienced urinary tract infections.  Yet, 
these same private, government, and VA records have indicated 
that antibiotics have been prescribed and the infections have 
cleared up.  

With respect to the medical treatment records and the 
veteran's mitral valve prolapse and occlusive vascular 
disease.  The records from 1994 to the present do not show 
treatment for or findings of mitral valve prolapse.  These 
same records do indicate that the veteran underwent numerous 
angioplastic surgeries following his release from service.  
However, those same records do not suggest that any medical 
provider has prescribed bedrest or a sedentary lifestyle as a 
result of his cardiac conditions.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does not support 
an evaluation in excess of 10 percent for mitral valve 
prolapse or for occlusive vascular disease, nor does the 
evidence support an evaluation in excess of 30 percent for 
chronic prostatitis.  

The evidence does not show that the veteran has had repeated 
urinary tract infections that required long-term drug usage, 
two or more hospitalizations per year, and/or continuous 
intensive management.  Moreover, the veteran has not suffered 
from urinary retention, irregular or increased voiding 
frequencies, marked obstructive symptomatology, or dysuria.  
While the veteran has used pads, the use thereof has been due 
to his radical prostectomy and not due to a service-connected 
disorder.  Additionally, the medical evidence does not report 
urine leakage requiring the wearing of absorbent material 
that must be changed two to four times per day; daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; or urinary retention requiring 
intermittent or continuous catheterization.  The testing 
accomplished during this time did not show a contracted 
bladder, and the evidence does not indicate that the veteran 
required continuous intensive medical management for his 
disorder.  The Board further notes that during this time 
period none of the other symptoms or manifestations that 
would have entitled the veteran to a higher evaluation was 
present. 

Added onto the above is the fact that during the course of 
the appeal, the veteran's hypertension has been relatively 
stable.  The veteran's diastolic pressure has not been 
predominantly 100 or more nor has his systolic pressure been 
predominantly 160 or more.  The various notes from the 
medical care providers have indicated that the veteran's 
hypertension is well-controlled with the use of medications.  

Moving to the veteran's occlusive vascular disease and mitral 
valve prolapse, the evidence has repeatedly diagnosed the 
veteran has not suffering from or having mitral valve 
prolapse.  The voluminous amount of clinical records along 
with repeated cardiology examinations have not suggested or 
insinuated that the veteran has been suffering from symptoms 
and manifestations resulting from the occlusive vascular 
disease.  The cardiac pathology identified has been related 
to coronary artery disease for which service connection is 
not in effect.  He has not been found to have dyspnea, 
fatigue, angina, dizziness or syncope due to mitral valve 
prolapse or occlusive vascular disease.  In addition, he does 
not require medication for mitral valve prolapse or occlusive 
vascular disease.  The medical evidence has consistently 
indicated that the veteran's heart has had a regular rate and 
rhythm without any murmurs, and no functional impairment.  
Finally, when the veteran's workload has been measured, a 
workload of greater than 5 METs but not greater than 7 METs 
has not been shown.  

Accordingly, the Board finds that the evidence does not 
establish that any of the three disabilities should be rated 
higher under either the old or new rating criteria, and the 
reasonable doubt doctrine is not for application. 

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating, but no 
higher, for mitral valve prolapse and occlusive vascular 
disease, from the date of his claim.  It is also the 
determination of the Board that the medical evidence 
demonstrates that the veteran meets the criteria for a 30 
percent rating, but no higher, for chronic prostatitis from 
the date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.  Further, while 
the benefit of any doubt has been given to the veteran, it is 
the conclusion of the Board that his request for an 
evaluation in excess of 10 percent must be denied.



II.  Sinusitis

Following the veteran's request for benefits, he underwent a 
VA Ear, Nose, and Throat Examination in June 1994.  During 
the examination, the veteran admitted that at that time was 
not experiencing any sinus-type symptoms.  He did however say 
that when he did have nasal/sinus problems, he suffered from 
postnasal drip and drainage.  Upon conclusion of the 
examination, the specialist found that the veteran's nose and 
nasopharynx to be within normal limits.  

Another examination was accomplished in August 1999.  It was 
determined that the veteran suffered from sinusitis 
"intermittently" throughout the year and that when this 
occurred, he treated the condition with antibiotics.  The 
veteran told the examiner that when he did experience a 
flare-up of the disability, he experienced nasal stuffiness.  
The veteran did not complain of sinus headaches or sinus 
cavity pain.  When physically examined, the examiner noted 
that the veteran's nose and sinuses were "normal".  

The above examination results were sent to the RO, which, in 
turn, assigned a 10 percent disability rating for sinusitis.  
Although this is a partial grant of benefits, it is not a 
total grant because a higher disability evaluation may be 
assigned.  

A third Ear, Nose, and Throat Exam was performed in September 
2005.  The examiner reported that the veteran complained of 
sinus-type flare-ups three to four times a year.  The veteran 
told the doctor that the condition produced postnasal drip, 
drainage, and "pressure"; these manifestations have been 
treated with over-the-counter medications as well as with 
antibiotics.  The physical examination found the veteran's 
nose, nasopharynx, mouth, and larynx all to be within normal 
limits.  

As noted above, the veteran's private, non-VA government, and 
VA medical records have been obtained and included in the 
claims folder for review.  These records stem from when the 
veteran left active duty to the present.  None of these 
records indicates that the veteran has been hospitalized for 
treatment for his sinusitis.  The same records are negative 
for findings of crusting, headaches, sinus pain, or purulent 
discharge.  

The Board further notes that during all of the examinations 
that have been performed over the years, palpable sinus 
tenderness has not been reported.  Gross deformities have not 
been noted and infections of the sinus cavities have not been 
diagnosed.  

As noted, the veteran has asked that his disability be 
assigned a higher evaluation.  Because this claim arises from 
an appeal from a grant of service connection, the VA must 
apply the diagnostic codes that were in effect during this 
time period.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation
 . . . may be applied to pending claims because their effect 
would be limited to matters of prospective benefits."); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46720-731 (September 5, 1996).  Under rating criteria in 
effect prior to October 7, 1996, chronic atrophic rhinitis, 
with definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

According to new Diagnostic Code 6522, effective October 7, 
1996, a 10 percent evaluation is assigned for allergic or 
vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; a 30 percent evaluation is 
assigned when there are polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2007).

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent rating was assigned for sinusitis that was 
moderate, and characterized by discharge or crusting or 
scabbing, with infrequent headaches.  A 30 percent rating was 
assigned for sinusitis that was severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent was assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1996).

According to current Diagnostic Code 6513, a 10 percent 
rating is assigned for chronic sinusitis manifested by one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2007).

Although the new regulations were not in effect when the 
initial November 1994 rating decision was made, the RO 
considered the new regulations in a subsequent decision.  
While this case was in Remand status, a rating decision of 
April 2002 adjudicated the appropriate disability rating for 
the veteran's service-connected sinusitis under the new 
regulations, and a Supplemental Statement of the Case also of 
April 2002 provided notice to the veteran and his 
representative of the new regulations.  Since the veteran and 
his representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The medical evidence prior to October 7, 1996, and the 
medical evidence after that time, fails to show 
symptomatology for an evaluation in excess of 10 percent 
under any of the possible Diagnostic Codes.  38 C.F.R. Part 4 
(1996) and (2007).  Specifically, there appears to be a lack 
of evidence of chronic atrophic rhinitis, with definite 
atrophy of intranasal structure, moderate secretion, nasal 
obstruction, or the presence of polyps.  Moreover, the 
evidence has not shown that he is incapacitated or that he 
suffers from sinus headaches or that the sinuses are tender.  
Additionally, none of the evidence indicates that the veteran 
has undergone prolonged antibiotic treatment or that it has 
been suggested that surgery be performed on his sinuses.  

Thus, it is the conclusion of the Board that the veteran's 
disability picture is consistent with no more than a 10 
percent evaluation under both the old and new criteria.  As 
such, the Board concludes that the criteria for a 30 percent 
evaluation are clearly not met and that the evidence is 
against the claim for an evaluation in excess of 10 percent 
for sinusitis.  38 C.F.R. Part 4, Diagnostic Code 6513 (1996) 
and (2007). 

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating, but no 
higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent must be 
denied.



III.  Bilateral Pes Planus

Also service-connected are the veteran's bilateral flat feet.  
It is noted when service connection was originally granted 
for this condition, a noncompensable evaluation was assigned.  
The veteran appealed this original grant.

In 1999, the veteran underwent an examination of his feet; x-
ray films were produced.  The x-ray film results noted mild 
degenerative changes involving the first metatarsophalaengeal 
joint of the right and left feet.  The actual examination 
characterized the veteran's pes planus as moderate in nature.  
The examiner classified it as moderate because the veteran 
demonstrated pain on manipulation and when walking.  

A more detailed examination was performed in September 2005.  
Prior to the exam, the veteran complained of 
"uncomfortable" feet.  The veteran stated that he had tried 
arch supports but did not find them useful.  The veteran 
further stated that he is able to be on his feet for one half 
of an hour before he needed to sit down.  Also, the veteran 
told the examiner that besides climbing stairs, he was able 
to ambulate wherever he needed to go.  Upon examination, the 
doctor wrote:

	. . . The veteran has no dependent 
edema at the feet and has no dystrophic 
or fungal nail changes . . .  
Mobilization of the midfoot of the 
veteran's right foot is moderately 
productive of discomfort, but 
mobilization of the tendo Achilles 
insertion at the calcaneus is not 
productive of tenderness.  He has a mild 
degree of pes planus at the right foot at 
rest and not notably increased on 
weightbearing.  He has 8 degrees of 
valgus deviation of the right great toe, 
and there are no cockup deformities of 
the remaining toes.  He has no unusual 
cutaneous lesions of the right foot.  He 
has a very minimal degree of valgus 
deviation of the insertion of the 
Achilles tendon into the right calcaneus, 
not considered entirely within normal 
limits but minimal.  There is no 
significant abduction of the right 
forefoot.  

The veteran has 9 degrees of lateral 
deviation of the left first 
metatarsophalangeal joint.  The veteran 
has no cockup deformities of the 
remaining toes of the left foot, that is 
the second through fifth toes.  Passive 
mobilization of the metatarsophalangeal 
joints of both feet are not met with any 
complaints of pain.  He has a mild degree 
of pes planus at rest of the left foot, 
not increased by weightbearing.  He has 
normal alignment of the insertion of the 
tendo Achilles relative to the calcaneus 
of the left foot and no unusual cutaneous 
coverings of the left foot either.  Mild 
tenderness is noted on mobilization of 
the left midfoot, but he has no 
significant abduction of the left 
forefoot. . . . The veteran is 
independently ambulatory and does not 
have a limp on today's examination.  

The most recent examination of the veteran's feet occurred in 
May 2007.  Prior to the exam, the veteran complained of 
constant pain in both feet.  He stated that when he walked, 
pain was produced along with stiffness.  However, the veteran 
admitted that his feet were not weak and they did not swell, 
produce heat, or appear red in color.  It was further noted 
that the veteran did not use inserts nor did he regularly see 
a podiatrist - he had not seen a podiatrist since 2002.  

The veteran's feet were then examined.  The results produced 
were similar to those obtained in 2005.  Inversion and 
eversion of the feet was classified as normal.  There was no 
objective evidence of edema or painful motion or 
callousities.  It was further reported that the veteran's 
movement of the feet were not changed because of pain, 
weakness, fatigue, or lack of endurance.  

The veteran's miscellaneous medical records stemming from 
1994 to the present have been obtained and included in the 
claims folder for review.  These records do not show 
specific, repeated treatment for bilateral pes planus.  These 
same records are negative for the veteran seeking treatment 
for this disability.  

The veteran's bilateral pes planus (flatfeet) has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5276 (2007), 
which indicates mild symptoms, which are relieved by a built-
up shoe or arch support, warrant a noncompensable rating.  
Where there is a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, a moderate disability will 
be found, and a 10 percent rating awarded.  A severe 
disability is exhibited by objective evidence of deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities; a severe 
disability rating will be granted a 30 percent evaluation.  
Marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, without improvement by orthopedic 
shoes or appliances warrants a 50 percent evaluation for a 
pronounced bilateral disability.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a disability under codes that provide a 
rating solely on the basis of loss of range of motion, VA 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2007).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); 
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); 
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.); 
(d) Excess fatigability; 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly; 
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected bilateral foot disability, there are additional 
rating criteria that should be considered.  Consideration is 
therefore given to whether other diagnostic criteria might be 
more appropriate or more beneficial to the veteran.  The 
veteran does not have weak foot or claw foot, so Diagnostic 
Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 
(2007).  Diagnostic Code 5279 for metatarsalgia (i.e., pain 
and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
veteran is already rated as 10 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot is evaluated as 10 percent disabling if unilateral under 
Diagnostic Code 5282.  38 C.F.R. Part 4 (2007).  The veteran 
does not have hammertoes and this rating criteria is not for 
consideration.  He also does not have a foot injury to be 
evaluated under Diagnostic Code 5284.  38 C.F.R. Part 4 
(2007).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case an increased rating must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is the decision of the 
Board that the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for bilateral pes planus, 
and as such, his claim is denied.  Specifically, the veteran 
does not use orthotics or any other orthopedic devises which 
could alleviate any discomfort from which the veteran claims 
he suffers therefrom.  While the veteran does experience some 
pain and discomfort, there is no indication that the actual 
range of motion of either foot has been compromised.  
Moreover, marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation, have not been found.  
Additionally, none of the examinations and the histories 
provided by the veteran have suggested that the veteran 
suffers from callouses of either feet or that they swell 
after use.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2007) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has pain on motion and that he may, on occasion, 
experience some fatigue in both feet.  Yet, the Board finds 
that the 10 percent disability rating for bilateral pes 
planus adequately compensates him for pain and functional 
loss.  Here there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with use 
that is not previously considered with the assignment of the 
current rating.  Hence, the 10 percent disability rating for 
bilateral pes planus assigned by the RO is correct, and the 
preponderance of the evidence is against a higher evaluation.

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his service-connected 
bilateral pes planus, as prescribed by the Court in 
Fenderson, supra.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); Gilbert, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating, 
but no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent must be 
denied.

IV.  Hiatal Hernia and Duodenal Ulcer

The final increased rating claim involves the residuals of a 
hiatal hernia and duodenal ulcer.  Per the rating decision 
forms, the disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 7305 (ulcer) and 7346 (hernia) 
(2007).  Per 38 C.F.R. Part 4, Diagnostic Code 7346 (2007), a 
10 percent evaluation will be warranted when there are two or 
more of the symptoms required for a 30 percent evaluation, 
but of lesser severity than is required for that evaluation.  
A 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.

With respect to an ulcer, general rating considerations for 
diseases of the digestive system are contained in 38 C.F.R. 
§§ 4.110-4.113 (2007).  The term "duodenal ulcer" is 
sufficiently specific for rating purposes, and, in evaluating 
the ulcer, care should be taken that the findings adequately 
identify the particular location.  38 C.F.R. § 4.110 (2007).  
Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R 
§ 4.14.  38 C.F.R. § 4.113 (2007).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).

38 C.F.R Part 4, Diagnostic Code 7305 (2007) states that mild 
duodenal ulcer disease, with recurring symptoms once or twice 
yearly, warrants a 10 percent rating.  A 20 percent 
evaluation is warranted for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year; a 60 percent evaluation requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health.

Subsequent to the veteran's submission of his claim for 
benefits, he underwent VA medical examinations in 1994 in 
order to determine whether the veteran was suffering from 
multiple disabilities and disorders, and if disabilities and 
diseases were discovered, the nature and severity of said 
conditions.  As such, laboratory tests and films were 
produced in order to see whether the veteran was suffering 
from a hiatal hernia and duodenal ulcer.  The results of 
those tests have been included in the claims folder.  These 
results are dated July 1994.  There was no evidence of a 
hiatal hernia but there was evidence of acute and chronic 
duodenal ulceration.  

During the physical examination portion of the exam, the 
veteran did not complain of weight loss.  He did however say 
that he suffered from gas and that he would use an over-the-
counter product in order to obtain relief.  Nevertheless, he 
admitted that he did not experience nausea, vomiting, melena, 
or hematemesis.  The abdomen was found to be soft with some 
mild tenderness on the epigastric area on deep palpation.  A 
hernia was not discovered or diagnosed.  

The records indicate that an upper GI series was performed in 
March 1996.  No gastroesophageal reflux or hiatal hernia were 
seen.  There was no evidence of ulceration or erosion and the 
results were negative for findings indicative of peptic ulcer 
disease, gastroesophageal reflux, or a hiatal hernia.  

In 1999, another examination was accomplished.  The veteran 
did not complain of symptoms or manifestations indicating 
that he was suffering from a hiatal hernia.  However, he did 
tell the examiner that he experienced heartburn and 
occasional reflux which was controlled by over-the-counter 
medication.  The examiner could not find the presence of a 
duodenal ulcer.  The examiner partially based this conclusion 
on a 1998 test that showed no ulcer on direct examination of 
the gastrointestinal area.  

Another examination was performed in September 2005.  The 
doctor did not diagnose the veteran as currently suffering 
from a hiatal hernia or a duodenal ulcer.  It was noted 
however that the veteran complained of occasional tenderness 
in the abdomen and that he occasionally suffered from 
"bloating" that occurred semi-frequently.  

The veteran was seen for another examination in August 2006.  
The examiner failed to diagnose the veteran as suffering from 
an active duodenal ulcer or hiatal hernia.  

In May 2007, another examination was performed at the local 
VA medical center.  Prior to the exam, the veteran admitted 
that he has problems with dysphagia but that he had not 
previously discussed this with his medical providers.  The 
veteran complained of epigastric and substernal pain that 
occurred twice a month.  Nevertheless, the veteran did not 
complain of hematemesis or melena.  Upon examining the 
veteran, the doctor found the veteran to be "in good 
health".  The veteran's weight was determined to be stable 
and anemia was not diagnosed.  There was some epigastric 
tenderness.  When completed, the doctor found that the 
veteran did not have a duodenal ulcer nor did he currently 
suffer from a hiatal hernia.  

The pertinent medical evidence does not show that the veteran 
experience difficulty swallowing, although he does complain 
of some reflux.  However, there is no evidence of substernal 
or arm or shoulder pain associated with either disorder, nor 
is either condition productive of considerable impairment of 
health.  Additionally, while the veteran has complained over 
the years of generally suffering from gas or bloating, he has 
not consistently experienced pain, nausea, or vomiting.  He 
has been found to be well-nourished with no signs of acute 
distress, weight loss, anemia, or being forced to miss work 
because of either disability.  

In this case, the record indicates that the appellant has 
lost some weight over the course of the appeal.  Yet, those 
same records also show weight gain.  In other words, his 
weight has been, more or less, stable over time.  The 
fluctuations described by the veteran are of less probative 
value in rating cases.  Weight loss becomes of importance 
where there is appreciable loss, which is sustained over a 
period of time, which is not the case here.  See 38 C.F.R. § 
4.112 (2007).

The evidence further does not show that there has been an 
impairment of the veteran's health due to either the ulcer or 
hernia.  Although the veteran has claimed that he suffers 
from both conditions, the medical evidence does not 
substantiate those assertions.  The veteran has been 
circumspect in noting the length of any episode or the number 
of times these episodes have occurred during the course of 
this appeal.  Moreover, private doctors, along with VA health 
providers, have not confirmed the veteran's assertions.  

Furthermore, none of the medical reports and treatment 
records has shown that the veteran has anemia.  The objective 
findings of essentially stable weight, long-term normal blood 
work, and good nourishment on repeated examinations is more 
probative and contradicts the veteran's assertions.  
Therefore, the evidence shows that he does not suffer, nor 
has he suffered, from severe or moderately severe duodenal 
ulcer disease or for that matter, more severe hiatal hernia 
symptoms as contemplated under 38 C.F.R. Part 4, Diagnostic 
Code 7305 and 7348 (2007) respectively.   

In essence, the Board finds that the currently assigned 
schedular evaluation in this case is adequate.  The record 
does not establish a basis to support the assignment of 
higher rating under the VA Schedule for Rating Disabilities 
for any appropriate disability rating, as discussed above.  
For the reasons discussed, the Board concludes that the 
impairment resulting from the condition classified as a 
hiatal hernia and duodenal ulcer is adequately compensated by 
the 10 percent schedular rating now assigned.  Therefore, an 
increased evaluation is not warranted in this case.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating, but no 
higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent must be 
denied.

V.  Extraschedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities that are addressed in this action, as 
to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007) are not met.


ORDER

1.  Entitlement to an increased evaluation for mitral valve 
prolapse with hypertension, a history a muscle spasm of the 
chest, a history of syncope, and a history of vertigo, on 
appeal from an initial grant of service connection, is 
denied.

2.  Entitlement to an increased evaluation for chronic 
prostatitis with a history of kidney stones and urinary tract 
infections, to include hypertension, on appeal from an 
initial grant of service connection, is denied.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, on appeal from an initial grant of service 
connection, is denied.

4.  Entitlement to an increased evaluation for chronic 
sinusitis, on appeal from an initial grant of service 
connection, is denied.

5.  Entitlement to an increased evaluation for the residuals 
of a hiatal hernia and a duodenal ulcer, on appeal from an 
initial grant of service connection, is denied.  

6.  Entitlement to an increased evaluation for occlusive 
vascular disease of the left common iliac artery, status post 
angioplasty, is denied. 


REMAND

The remaining issue on appeal is that involving entitlement 
to service connection for the residuals of a ear infections.  
The veteran has not been very specific with his assertions 
concerning the type of residuals he now suffers therefrom.  
At times, he has claimed that he now has dizziness or ringing 
in the ears or even a loss of hearing.  Over the course of 
this appeal, medical providers have specifically concluded 
that the veteran's dizziness was not a residual of any ear 
infection the veteran may have suffered from while in 
service.  Nevertheless, a doctor has not specifically opined 
whether the veteran now has a hearing disability and/or 
tinnitus that may be the result of ear infections or from the 
veteran's service in general.  Therefore, it is the 
conclusion of the Board that this issue alone must be 
returned to Appeals Management Center (AMC) so that the 
veteran may be scheduled for an examination.  Such an 
examination should be accomplished so that the record is 
without ambiguity, which will ensure not only a just outcome, 
but also a rational basis on which to decide the veteran's 
claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should schedule the 
veteran for a VA audiological examination 
and an otolaryngological examination in 
order to determine whether the veteran 
now suffers from an residuals of ear 
infections, to include bilateral hearing 
loss and tinnitus.  The complete claims 
folder and this remand are to be made 
available to the examiner before the 
examinations, and each examiner must 
indicate that he or she has reviewed the 
claims folder.  If possible, each 
examination should be performed by an 
individual who has not previously seen or 
treated the veteran.

The appropriate examiner is asked to 
express an opinion concerning whether the 
veteran suffers from bilateral hearing 
loss, or hearing loss of just one ear, 
and the etiology of the claimed disorder.  
Additionally, comments should be provided 
as to whether the veteran now suffers 
from any type of residual of ear 
infections.  Each examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury or to 
service noise exposure.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
that examiner's conclusions.

The results proffered by each examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examinations be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


